DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–2, 7–8 and 38–41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Vercammen US 2014/0217001 A1 (“Vercammen”) in view of Goldbaum, WO 2014/088600 A1 (“Goldbaum”)1 is considered to be the closest art.
Regarding Claim 1:
It is noted here that the term “substantially” does not create an indefiniteness issue as the applicant’s disclosure is clear that the term “substantially cylindrical” means that the structure is not perfectly cylindrical. Drawings dated Sep. 20, 2019 (“Drawings”) Fig. 4.  
Vercammen discloses a system. Vercammen Figs. 1 and 4, [0058]. The system comprises a connector (i.e., filter head adapter 140) and a fluid filter element (i.e., filter element 10). The connector 140 is coupled to the fluid filter element 10. Id. at Figs. 1 and 4, [0063]–[0064].  The fluid filter element 10 comprises an end cap 23 provided with a first coupling means (i.e., threaded connection portion 40). Id. at Figs. 1 and 4, [0063]–[0064]. The connector 140 comprises a second coupling means (i.e., threaded portion 142 and a lock portion 144).  Id. at Fig. 4, [0073]. 
The first coupling means 40 comprises a substantially cylindrical bore (i.e., annular central opening 26) presenting an inner threading pattern composed of a number of threaded segments (i.e., threaded portions 48) interrupted by non-interfering segment (i.e., slots 42). Id. at Fig. 3A, [0065] and [0066]. Vercammen also discloses that the second coupling means 140 comprises a substantially cylindrical protrusion presenting a threading pattern composed of a number of threaded segments (i.e., threaded portion 142). Id. at Fig. 4, [0073].
Additionally, Vercammen discloses that the substantially cylindrical bore 26 is slid over the substantially cylindrical protrusion 144 and 142, by means of rotation. Id. at Fig.  7, [0082]. 

    PNG
    media_image1.png
    492
    1431
    media_image1.png
    Greyscale

Vercammen does not disclose that the threaded segments 142 is interrupted by non-threaded segments. Vercammen further does not disclose that the non-threaded segments only allow the substantially cylindrical bore 26 to slide over the substantially cylindrical protrusion of 142 and 144 without interference between the threaded segments 142 of the substantially cylindrical protrusion and the threaded segments of the substantially cylindrical bore when the substantially cylindrical bore 26 and the substantially cylindrical protrusion 142 and 144 are in the first relative rotational position. Additionally, Vercammen does not disclose that the threaded segments 142 of the substantially cylindrical protrusion 142 and 144 are arranged to allow engagement with the threaded segments 48 of the substantially cylindrical bore 26. Vercammen also does not disclose that the substantially cylindrical protrusion is provided with a plurality of circumferential lobes forming said threaded segments. Vercammen does not disclose that the threaded segments and the plurality of circumferential lobes are arranged so as to present no rotational symmetry.
In the analogous art of threaded engagement systems, Goldbaum discloses a system (i.e., positive locking machine screw mechanism 100). Goldbaum Fig. 1, p. 10, ll. 20–23. The system 100 comprises a connector (i.e., a machine screw 110). Id. at Fig. 1, p. 10, ll. 20–23.  The connector 110 comprises a second coupling means (i.e., body 114 and head 112). Id. at Fig. 1, p. 10, ll. 26–28. Goldbaum also discloses a first coupling means (i.e., work piece 150) comprises a substantially cylindrical bore (i.e. hole 152) presenting an inner threading pattern composed of a number of threaded segments (i.e., female threaded segments 156) interrupted by non-threaded segments (i.e., void female segments 158). Id. at Fig. 3, p. 11, ll. 13–26. 
Additionally, Goldbaum discloses that the second coupling means 112 and 114 comprises a substantially cylindrical protrusion (i.e., body 114) presenting an outer threading pattern (i.e., male threads 120) composed of a number of threaded segments (i.e., threaded segments 122) interrupted by non-threaded segments (i.e., void segments 132). Id. at Fig.  1, p. 10–11, ll. 25–4. The non-threaded segments 132 are distributed along the circumference of the substantially cylindrical protrusion 114. Id. at Fig.  1, p. 11, ll. 5–9. The non-threaded segments 132 only allow the substantially cylindrical bore (i.e., hole 152) to slide over the substantially cylindrical protrusion 114 without interference between the threaded segments 122 of the substantially cylindrical protrusion 114 and the threaded segments (i.e., female segments 156) when the substantially cylindrical bore 152 and the substantially cylindrical protrusion 114 are in the first relative rotational position (i.e., when the threaded segments 122 of substantially cylindrical protrusion 114 are aligned with voided female segments 158 of substantially cylindrical bore 152 during initial insertion for an unobstructed manner). Id. at Figs. 2–3, p. 11–12, ll. 27–4. The threaded segments 122 of substantially cylindrical protrusion 114 are arranged to allow engagement with the threaded segments 156 of the substantially cylindrical bore 152. Id. at Figs. 2–3. The substantially cylindrical bore 152 has been slid over the substantially cylindrical protrusion 114, by means of a rotation. Id. at Figs. 2–3, p. 12, ll. 14–19.  
Goldbaum discloses a plurality of threaded segments 122 are formed on a plurality of lobes. Id. at Fig. 2, p. 10, ll. 28–31. Goldbaum discloses an optional locking feature (i.e., depressions 272 and bosses 270). Id. at Figs. 4–5, p. 13, ll. 3–10. Goldbaum discloses that the depression 272 could be located anywhere along the length of the female threads 254 or male threads 122. Id. at Figs. 4–5, p. 14, ll. 13–28. Goldbaum discloses that any number of mating locking features could be arranged. Id. at ps. 13–14, ll. 24–2. It would therefore have been a routine engineering choice to arrange the locking feature on male thread 122 with no rotational-symmetry because Goldbaum discloses that any number of locking features could be arrangement anywhere on the male thread 122.
Goldbaum also discloses that its system is common to use in multitudes of ways every day with the advantage of quickly positioning, locking and it will reliably maintain the desired engagement of the screw in the receiving hole throughout the life of the apparatus on which it is installed. Id. at p. 2 and 4, ll. 11–14 and ll. 4–7. It would have been obvious to use the system 100 of Goldbaum in place of the threading mechanism 140 and 40 of Vercammen for the benefits disclosed above. 

    PNG
    media_image2.png
    846
    972
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    547
    media_image3.png
    Greyscale


However, modified Vercammen does not disclose that the second coupling means can only be received by the first coupling means in a single angular orientation corresponding to a first relative rotational position between the substantially cylindrical bore and protrusion. 
Claims 2, 7–8 and 38–41 are allowable as they depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koivula et al., US 6,187,191 B1 (“Koivula”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Goldbaum reference is the 41-page Foreign Reference dated Sep. 20, 2019.